 ALL AMERICAN SERVICE & SUPPLIES 239All American Service and Supplies, Inc. and Interna-tional Union of Operating Engineers, Local 12, AFLŒCIO. Case 21ŒCAŒ35833 September 18, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER This is a refusal-to-bargain case in which the Respon-dent is contesting the Union™s certification as bargaining representative in the underlying representation proceed-ing.  Pursuant to a charge filed on July 14, 2003, the General Counsel issued the complaint on July 21, 2003, alleging that the Respondent has violated Section 8(a)(5) and (1) of the Act by refusing the Union™s request to bar-gain following the Union™s certification in Cases 21ŒRCŒ20460 and 21ŒRCŒ20464.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as de-fined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint and as-serting affirmative defenses. On August 15, 2003, the General Counsel filed a Mo-tion for Summary Judgment.  On August 19, 2003, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  On September 9, 2003, the Re-spondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer and response to the notice to show cause, the Respondent admits its refusal to bargain but contests the validity of the certification based on its objections to the election in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.1                                                                                                                                                       1 Chairman Battista did not participate in the underlying representa-tion proceeding.  However, he agrees that the Respondent has not raised any new matters or special circumstances warranting a hearing in On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a California cor-poration with principal offices located at 400 East Sixth Street, Corona, California, and a place of business lo-cated at 1776 All American Way, Corona, California, has been engaged in the repair and maintenance of heavy construction equipment, automobiles and trucks. During the 12-month period ending June 30, 2003, a period representative of the Respondent™s operations, the Respondent, in conducting its business operations de-scribed above, purchased and received at its California locations goods valued in excess of $50,000 directly from points located outside the State of California. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.2II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the elections in Cases 21ŒRCŒ20460 and 21ŒRCŒ20464, which were held on May 16 and 28, 2003, respectively, the Union was certified on June 23, 2003, as the exclusive collective-bargaining representa-tive of the employees in the following appropriate units:3Unit A All full-time and regular part-time heavy duty mechanics, light truck mechanics, truck mechanics and welders employed by the Respondent at its facil- this proceeding or reconsideration of the decision in the representation proceeding, and that summary judgment is appropriate. 2 The Respondent in its answer denies the conclusory allegations in pars. 3 and 4 of the complaint that it is an employer engaged in com-merce within the meaning of Sec. 2(2), (6), and (7) of the Act, and that the Union is a labor organization within the meaning of Sec. 2(5) of the Act.  However, the Respondent™s answer admits the underlying factual allegation that Respondent annually purchases and receives at its Cali-fornia locations goods valued in excess of $50,000 directly from points located outside the State of California.  This admission is sufficient to establish that the Respondent is engaged in commerce.  See Siemons Mailing Service, 122 NLRB 81 (1959).  Further, in the underlying representation proceeding, the Respondent stipulated both that it is an employer engaged in commerce, and that the Union is a labor organiza-tion, within the meaning of the Act.  Accordingly, we find that the Respondent™s denials in its answer do not raise any issue warranting a hearing in this proceeding. See, e.g., Spruce Co., 321 NLRB 919 fn. 2 (1996), and cases cited there. 3 As noted in the General Counsel™s Motion for Summary Judgment, the Board™s June 23, 2003 Decision and Certification of Representative inadvertently omitted the classification of ﬁlight truck mechanicsﬂ in the description for Unit A, and the specific street address of the Re-spondent™s facility in Units A and B.  The unit descriptions set forth herein have been corrected to include this information. 340 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240 ity located at 1776 All Am
erican Way, Corona, Cali-
fornia; excluding all other 
employees, office clerical 
employees, professional em
ployees, guards and su-
pervisors as defined in the Act. 
Unit B 
All full-time and regular part-time parts employ-
ees employed by the Respondent at its facility lo-
cated at 1776 All Ameri
can Way, Corona, Califor-
nia; excluding all other em
ployees, office clerical 
employees, heavy duty mechanics, light truck me-
chanics, truck mechanics, 
welders, professional em-
ployees, guards and supervisors as defined in the 

Act.  The Union continues to be the exclusive representative un-

der Section 9(a) of the Act. 
B.  Refusal to Bargain 
On or about July 1, 2003, the Union, by letter, re-
quested the Respondent to barg
ain, and, since about July 
1, 2003, the Respondent has failed and refused to do so.  
We find that the Respondent™s conduct constitutes an 
unlawful refusal to bargain in violation of Section 8(a)(5) 
and (1) of the Act. 
CONCLUSION OF 
LAW By refusing on and after July 1, 2003, to bargain with 
the Union as the exclusive 
collective-bargaining repre-
sentative of employees in th
e appropriate units, the Re-spondent has engaged in unfair labor practices affecting 
commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, All American Service and Supplies, Inc., 
Corona, California, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with International Union of 
Operating Engineers, Local 12, AFLŒCIO, as the exclu-
sive bargaining representativ
e of the employees in the 
bargaining units. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate units on terms and conditions of employment and, 
if an understanding is reached, embody the understand-
ing in a signed agreement: 
Unit A 
All full-time and regular part-time heavy duty 
mechanics, light truck m
echanics, truck mechanics 
and welders employed by the Respondent at its facil-
ity located at 1776 All Am
erican Way, Corona, Cali-
fornia; excluding all other 
employees, office clerical 
employees, professional em
ployees, guards and su-
pervisors as defined in the Act. 
Unit B 
All full-time and regular part-time parts employ-
ees employed by the Respondent at its facility lo-
cated at 1776 All Ameri
can Way, Corona, Califor-
nia; excluding all other em
ployees, office clerical 
employees, heavy duty mechanics, light truck me-

chanics, truck mechanics, 
welders, professional em-
ployees, guards and supervisors as defined in the 

Act.  (b) Within 14 days after service by the Region, post at 
its facility in Corona, California, copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 21, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.
  ALL AMERICAN SERVICE & SUPPLIES  241spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 1, 2003. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf  
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain with International Un-
ion of Operating Engineers, 
Local 12, AFLŒCIO, as the 
exclusive representative of th
e employees in the bargain-
ing units. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining units: 
Unit A 
All full-time and regular part-time heavy duty 
mechanics, light truck m
echanics, truck mechanics 
and welders employed by us at our facility located at 

1776 All American Way, 
Corona, California; ex-
cluding all other employees
, office clerical employ-
ees, professional employees, guards and supervisors 
as defined in the Act. 
Unit B 
All full-time and regular part-time parts employ-
ees employed by us at our facility located at 1776 
All American Way, Corona, California; excluding 
all other employees, office 
clerical employees, heavy 
duty mechanics, light truck mechanics, truck me-
chanics, welders, professional employees, guards 
and supervisors as defined in the Act. 
ALL AMERICAN 
SERVICE AND SUPPLIES, INC.  